484 P.2d 1203 (1971)
The PEOPLE of the State of Colorado, Plaintiff in Error,
v.
Donald Dee YOUNT, Defendant in Error.
No. 23996.
Supreme Court of Colorado, In Department.
May 10, 1971.
Duke W. Dunbar, Atty. Gen., Floyd Marks, Dist. Atty., Stanley B. Bender, Deputy Dist. Atty., Denver, for plaintiff in error.
George J. Francis, Frances De Lost, Denver, for defendant in error.
EARL A. WOLVINGTON, District Judge.[*]
The Adams County Court convicted the defendant of driving a motor vehicle while his driver's license was suspended. On appeal, the Adams County District Court reversed the conviction on the grounds that the Order of Suspension issued by the Motor Vehicle Department was void because the defendant did not receive the Notice of Suspension. We affirm the ruling of the District Court.
We believe a brief resume of the facts should be stated for future guidance of the Motor Vehicle Department or until the Legislature deems it proper to amend the applicable statute.
C.R.S.1963, 13-4-23(8) reads, in part, as follows:
"* * * Such notification shall be given to the licensee in writing by regular mail, addressed to the address of the licensee as shown by the records of the department." (Emphasis added.)
C.R.S.1963, 13-4-17(2) provides:
"All notices required to be given to any licensee or registered owner under the provisions of the motor vehicle laws shall be in writing and if mailed postpaid by registered mail  `Return Receipt Requested'  to him at the last known address shown by the records in the motor vehicle division, shall be sufficient notice in accord with the motor vehicle laws." (Emphasis added.)
*1204 Apparently the defendant had accumulated sufficient points to justify suspension of his driver's license. On May 4, 1964, the defendant was issued a driver's license showing his address to be 4341 Steele Street, Denver. In August 1965, the Motor Vehicle Department records reveal that defendant's address was 1122 Alton, Aurora, Colorado. On December 6, 1965, the Department's records disclose defendant's address to be 2040 So. Lincoln Street, the last known address. The defendant did not furnish the department with notice of these changes of address, but such changes became a part of the department's records from copies of traffic tickets forwarded to the department.
The Notice of Hearing, dated December 7, 1965, was addressed to the defendant at 4341 Steele Street, and was returned to the department bearing the Post Office stamp "Unknown." He did not appear at the hearing. The Order of Suspension, dated December 21, 1965, was addressed to 1122 Alton Street, but that notice was not received by the defendant. An Order was entered by the department on October 20, 1966, extending the suspension until August 23, 1967, and this extension Order was served personally on the defendant on November 29, 1966. There were further proceedings on subsequent dates, but in view of our disposition of this case there is no need to prolong this opinion.
The Motor Vehicle Department has taken the position that the address given by Yount when his driver's license was issued is the only one in its official records because Yount did not inform the Department officially of any subsequent changes as required by law. We disagree with this contention. The word "official" does not appear before the word "records" in the statute, and it cannot be inserted by the Department. Therefore we agree with the trial court that all the notices and orders above set forth were not mailed by the Motor Vehicle Department to the defendant at the last known address shown by the records of the Department. We feel that the language of the statute is mandatory, and the Department is not at liberty to choose one or more of the several addresses in its file. It must mail the required notices to the "last known address" appearing in the records, and that means all of the records pertaining to the particular driver.
The Department having failed to comply with the requirements of the statute, all the proceedings are void, including the Order of Suspension and extensions thereof.
The judgment is affirmed.
DAY and LEE, JJ., and WILLIAM L. GOBIN, District Judge,[*] concur.
NOTES
[*]  District Judge sitting under assignment by the Chief Justice under provisions of Article VI, Section 5(3) of the constitution of Colorado.
[*]  District Judge sitting under assignment by the Chief Justice under provisions of Article VI, Section 5(3) of the constitution of Colorado.